Execution Version


Exhibit 10.1
TENTH AMENDMENT TO CREDIT AGREEMENT
TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July 29,
2020, by and among WEX INC., a Delaware corporation (the “Company”), WRIGHT
EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower (as defined in
the Existing Credit Agreement referred to below), WEX CARD HOLDINGS AUSTRALIA
PTY LTD. (the “Specified Designated Borrower” and, together with the Company and
the Designated Borrower, the “Amendment Loan Parties”), BANK OF AMERICA, N.A.,
as the Administrative Agent (as defined in the Existing Credit Agreement
referred to below), Swing Line Lender (as defined in the Existing Credit
Agreement referred to below) and L/C Issuer (as defined in the Existing Credit
Agreement referred to below) and MIZUHO BANK, LTD., a Japanese banking
corporation, as the incremental revolving loan lender (the “Incremental
Revolving Lender”).
W I T N E S S E T H:
WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Specified Designated Borrower, the Lenders from time to time party thereto
and the Administrative Agent are party to that certain Credit Agreement, dated
as of July 1, 2016 (as amended as of July 3, 2017, October 30, 2017, January 17,
2018, August 24, 2018, January 18, 2019, February 27, 2019, May 17, 2019,
November 19, 2019, February 10, 2020 and June 26, 2020 and as it may be further
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);


WHEREAS, pursuant to Section 2.17 of the Existing Credit Agreement, the Company
may obtain commitments to increase the Revolving Credit Commitments under any
existing Revolving Credit Facility or establish one or more new revolving
facilities (each, an “Incremental Revolving Credit Facility”) by, among other
things, entering into an Amendment in accordance with the terms and conditions
of the Existing Credit Agreement;
WHEREAS, the Company has notified the Administrative Agent that it is requesting
an increase in Revolving Credit Commitments in the amount of $50,000,000 (the
“Incremental Revolving Increase”) pursuant to Section 2.17(a) of the Credit
Agreement and clause (I) of the definition of “Incremental Cap”;  
WHEREAS, the Incremental Revolving Lender has agreed, subject to the terms and
conditions set forth herein and in the Existing Credit Agreement, to provide the
full amount of the Incremental Revolving Commitment on the Tenth Amendment
Effective Date to the Borrowers;
WHEREAS, the parties hereto wish to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:











--------------------------------------------------------------------------------





SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).
SECTION 2.     Amendments.
(a)     The following defined terms shall be added to Section 1.01 of the
Existing Credit Agreement:
“Tenth Amendment” means that certain Tenth Amendment to the Credit Agreement,
dated as of July 29, 2020, by and among the Borrowers, the Specified Designated
Borrower, the Administrative Agent, the Swing Line Lender, the L/C Issuer and
the Incremental Revolving Lender (as defined therein).
“Tenth Amendment Effective Date” has the meaning assigned to such term in the
Tenth Amendment.
(b)     The definition of “Revolving Credit Commitment” is hereby amended by
replacing the last sentence thereof with the following:
“The aggregate amount of the Revolving Credit Commitments as of the Tenth
Amendment Effective Date is $870,000,000 and the Revolving Credit Commitment of
each Revolving Credit Lender as of the Tenth Amendment Effective Date is set
forth on Schedule I to the Tenth Amendment”
SECTION 3.     Revolving Commitment Increase.
(a)     Subject to the satisfaction or waiver of the conditions set forth in
Section 5 hereof, on the Tenth Amendment Effective Date, (i) the Incremental
Revolving Lender irrevocably (x) in its capacity as an Incremental Revolving
Lender, consents to the terms of this Amendment and (y) commits to provide the
entire Incremental Revolving Increase (the “Incremental Revolving Commitment”),
(ii) the Incremental Revolving Commitment shall become effective and (iii) the
Revolving Credit Commitments shall be deemed increased by an aggregate principal
amount of $50,000,000. Pursuant to Section 2.17 of the Amended Credit Agreement,
the Incremental Revolving Commitment shall be a Revolving Credit Commitment for
all purposes under the Amended Credit Agreement and each of the other Loan
Documents and shall have terms identical to the existing Revolving Credit
Facility under the Amended Credit Agreement immediately prior to the date hereof
(but giving effect to any amendments hereunder) other than with respect to
upfront fees and customary arranger fees. This Amendment shall constitute notice
to the Administrative Agent required under Section 2.17(a) of the Credit
Agreement.
(b)     The Incremental Revolving Lender acknowledges and agrees that upon the
Tenth Amendment Effective Date, the Incremental Revolving Lender shall be a
“Lender” under, and for all purposes of the Amended Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder. The Incremental Revolving Lender also acknowledges and agrees that
it has (x) received a copy of the Existing Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and (y) independently and
without reliance upon the Administrative Agent or any other Lender and based


2



--------------------------------------------------------------------------------





on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment.


(c)     The parties hereto agree that, after giving effect to this Amendment and
the Incremental Revolving Commitment, the Revolving Credit Commitments of the
Revolving Credit Lenders are as set forth on Schedule I hereto.


SECTION 4.     Reallocation. To the extent any Revolving Credit Loans are
outstanding on the Tenth Amendment Effective Date, the reallocation of the
Revolving Credit Lenders’ Revolving Credit Loans contemplated by Section 2.17(e)
of the Amended Credit Agreement with respect to any increase in the Revolving
Credit Commitments shall occur with respect to the Incremental Revolving
Increase contemplated hereby on the Tenth Amendment Effective Date, and the
Incremental Revolving Lender shall make a Revolving Credit Loan on the Tenth
Amendment Effective Date as may be required to effectuate the reallocation.
SECTION 5.     Conditions to Effectiveness and Funding. The effectiveness of the
amendments set forth in Sections 2, 3 and 4 hereof and the obligations of the
Incremental Revolving Lender to make the Incremental Revolving Increase are
subject to satisfaction of the following conditions precedent (the date of such
satisfaction being the “Tenth Amendment Effective Date”):
(a)     (i) each of the Amendment Loan Parties shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (ii) the Incremental
Revolving Lender shall have executed and delivered a counterpart of this
Amendment to the Administrative Agent, (iii) the Swing Line Lender and L/C
Issuer shall have executed and delivered counterparts of this Amendment to the
Administrative Agent, (iv) each Subsidiary Guarantor shall have executed an
acknowledgement and reaffirmation in the form attached hereto and (v) the
Administrative Agent shall have executed a counterpart of this Amendment;
(b)     the representations and warranties of the Amendment Loan Parties
contained in Section 7 of this Amendment shall be true and correct (or true and
correct in all material respects, in the case of any such representation or
warranty that is not qualified as to materiality) on and as of the Tenth
Amendment Effective Date; provided that to the extent that any representation
and warranty specifically refers to an earlier date, it shall be true and
correct (or true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) as of such
earlier date;
(c)     as of the last day of the most recently ended Test Period, on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Revolving
Increase and all other appropriate pro forma adjustments (but (x) without
netting any cash proceeds from such incurrence and (y) treating the Incremental
Revolving Commitment as fully drawn), the Company would be in compliance with
Section 7.11 of the Existing Credit Agreement and the Company shall have
delivered to the Administrative Agent a certificate signed by a Responsible
Officer thereof certifying that such condition has been satisfied (including
appropriate calculations);
(d)     immediately prior to giving effect to and immediately after giving
effect to the Tenth Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing;
(e)     the Administrative Agent shall have received, on behalf of itself and
each of the Lenders, a customary written opinion of Wilmer Cutler Pickering Hale
and Dorr, LLP, in its capacity as


3



--------------------------------------------------------------------------------





counsel for the Amendment Loan Parties, dated as of the Tenth Amendment
Effective Date and addressed to the Administrative Agent and the Incremental
Revolving Lender;
(f)     the Administrative Agent shall have received a certificate of the
Company signed by a Responsible Officer thereof:
(i)     certifying that no Default or Event of Default shall exist or would
exist immediately prior to or after giving effect to this Amendment, including
the establishment of the Incremental Revolving Commitment, and
(ii)     certifying that the condition set forth in Section 5(b) hereof has been
satisfied;
(g)     the Administrative Agent shall have received a Solvency Certificate
executed by the chief financial officer of the Company dated as of the Tenth
Amendment Effective Date and certifying as to the matters set forth therein
after giving effect to this Amendment and the Incremental Revolving Increase;
and
(h)     all expenses of the Administrative Agent required to be paid by the
Company pursuant to the Existing Credit Agreement shall have been paid to the
extent an invoice has been received at least three (3) Business Days prior to
the Tenth Amendment Effective Date;


(i)     the Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Amendment Loan Party and each Domestic
Subsidiary Guarantor (as defined in the Existing Credit Agreement) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the Amended Credit
Agreement and (ii) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Amendment Loan Party and each
Domestic Subsidiary Guarantor is duly organized or formed, and that each
Amendment Loan Party and each Domestic Subsidiary Guarantor is validly existing,
in good standing in such entity’s jurisdiction of incorporation, organization or
formation; and


(j)     
(x)    each Loan Party shall have provided the documentation and other
information to the Administrative Agent that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the USA PATRIOT Act, at least three (3) Business Days prior to the
Tenth Amendment Effective Date to the extent such information has been requested
at least ten (10) days prior to the Tenth Amendment Effective Date; and


(y)    At least five (5) days prior to the Tenth Amendment Effective Date, any
Borrower that qualified as a “legal entity customer” under 31 C.F.R. § 1010.230
shall have delivered, to each Lender that so requests to the extent requested at
least ten (10) days prior to the Tenth Amendment Effective Date, a certification
regarding beneficial ownership required by 31 C.F.R. § 1010.230 in relation to
such Borrower (the “Beneficial Ownership Certifications”).


SECTION 6.     Post-Closing Covenants.


4



--------------------------------------------------------------------------------





(a)     Within thirty days (or such later date agreed by the Administrative
Agent) of the Tenth Amendment Effective Date, WEX Europe Services Holdings
Limited shall have executed and delivered to the Administrative Agent a deed of
confirmation of that certain pledge agreement dated as of July 5, 2016, between
WEX Europe Services Holdings Limited and the Administrative Agent; and
(b)     Within thirty days (or such later date agreed by the Administrative
Agent) of the Tenth Amendment Effective Date, the Administrative Agent shall
have received (i) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of WEX Europe
Services Holdings Limited (the “UK Pledgor”) evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the Amended Credit
Agreement and (ii) such documents and certificates as the Administrative Agent
may reasonably require to evidence that the UK Pledgor is duly organized or
formed, and that the UK Pledgor is validly existing, in good standing in such
entity’s jurisdiction of incorporation, organization or formation.
It is understood and agreed that in connection with this Amendment, the
Administrative Agent shall receive, on behalf of itself and each of the Lenders,
a customary written opinion of (i) Jones Day, in its capacity as English counsel
for the Administrative Agent and (ii) Jones Day, in its capacity as Italian
counsel for the Administrative Agent, each addressed to the Administrative Agent
and the Incremental Revolving Lender.
SECTION 7.     Representations and Warranties. Each Amendment Loan Party hereby
represents and warrants on and as of the Tenth Amendment Effective Date that:
(a)     the representations and warranties of the Borrowers contained in Article
V of the Amended Credit Agreement and the representations and warranties of each
Loan Party contained in each other Loan Document shall be true and correct (or
true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) on and as of
the Tenth Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct (or true and correct in all material
respects, in the case of any such representation or warranty that is not
qualified as to materiality) as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Existing Credit Agreement;
(b)     this Amendment has been duly executed and delivered by each Amendment
Loan Party and this Amendment, the Amended Credit Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Amendment Loan
Party, enforceable against such Amendment Loan Party in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
(c)     the Guaranties do, and shall continue to, guarantee the Obligations (or
Foreign Obligations, as applicable);
(d)     the Collateral Documents and all of the Collateral described therein do,
and shall continue to, secure the payment of all of the Obligations (or Foreign
Obligations, as applicable);


5



--------------------------------------------------------------------------------





(e)     the information included in the Beneficial Ownership Certifications
provided on or prior to the Tenth Amendment Effective Date is true and correct
in all respects; and
(f)     the execution, delivery and performance by each Amendment Loan Party of
this Amendment and the performance by each Amendment Loan Party of the Amended
Credit Agreement have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Amendment Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Amendment Loan Party is a party or affecting such Amendment Loan Party or
the properties of such Amendment Loan Party or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Amendment Loan Party or its property is subject; or
(c) violate any Law in any manner that is materially adverse to the Company and
its Subsidiaries, except, in each case referred to (x) in clause (b)(i), or (y)
to the extent relating to any order, injunction, writ or decree of any
Governmental Authority not specifically relating to such Person or its property,
in clause (b)(ii), to the extent that the same could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 8.     Effects on Loan Documents.
(a)     On and after the Tenth Amendment Effective Date, each reference in any
Loan Document to “the Credit Agreement” shall mean and be a reference to the
Amended Credit Agreement and each reference in the Existing Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import shall mean and
be a reference to the Amended Credit Agreement.
(b)     Except as specifically amended herein, all Loan Documents (including the
Guaranties and all Liens granted thereunder in respect of the Obligations) shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Each Amendment Loan Party reaffirms its Guaranties and any prior
grant and the validity of any Liens granted by it pursuant to the Collateral
Documents, with all such Liens continuing to secure the applicable Obligations
in full force and effect after giving effect to this Amendment.
(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents. This Amendment and the Amended Credit Agreement shall not
constitute a novation of the Existing Credit Agreement or the other Loan
Documents.
(d)     The Company and the other parties hereto acknowledge and agree that, on
and after the Tenth Amendment Effective Date, this Amendment shall constitute an
Additional Credit Extension Amendment and a Loan Document for all purposes of
the Amended Credit Agreement. This Amendment shall constitute notice to the
Administrative Agent required under Section 2.17(a) of the Existing Credit
Agreement with respect to the Incremental Revolving Increase.
 
SECTION 9.     GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


6



--------------------------------------------------------------------------------





SECTION 10.     Miscellaneous.
(a)     This Amendment shall be binding upon and inure to the benefit of the
Loan Parties and their respective successors and permitted assigns, and upon the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.
(b)     In accordance with Section 10.20 of the Existing Credit Agreement, the
Incremental Revolving Lender agrees to the terms of the CAM Agreement and
further agrees to be bound by the terms thereof as if originally a party
thereto.
(c)     To the extent permitted by applicable Law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
(d)     This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
WEX INC.


By: /s/ Roberto Simon    
    Name: Roberto Simon
    Title: Chief Financial Officer
DESIGNATED BORROWER:

WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED
By: /s/ Roberto Simon Rabanal    
    Name: Roberto Simon Rabanal
    Title: Director
SPECIFIED DESIGNATED BORROWER:

Executed in accordance with section 127 of the Corporations Act 2001 (Cth) by

WEX CARD HOLDINGS AUSTRALIA PTY LTD
(ACN 123 181 635)


By: /s/ Roberto Simon Rabanal    
    Name: Roberto Simon Rabanal
    Title: Director
By: /s/ Hilary Ann Rapkin    
        Name: Hilary Ann Rapkin
        Title: Director
Each of the undersigned (i) acknowledges and agrees to the foregoing Tenth
Amendment, (ii) reaffirms any Guaranties executed by it and reaffirms that such
Guaranties do, and shall continue to, guarantee the Obligations; and (iii)
reaffirms any prior grant and the validity of any Liens granted by it pursuant
to the Collateral Documents, with all such Liens and Guaranties continuing in
full force and effect after giving effect to the Tenth Amendment.
SUBSIDIARY GUARANTORS:
FLEETONE HOLDINGS, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TRANSPLATINUM SERVICE, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
FLEETONE, L.L.C.
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
WRIGHT EXPRESS HOLDINGS 2, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Manager
WRIGHT EXPRESS HOLDINGS 3, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Manager



WEX HEALTH, INC.
By:    /s/ Lynda Godkin    
    Name:    Lynda Godkin
    Title:    Secretary
ELECTRONIC FUNDS SOURCE LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
EFS PAYMENTS LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer



OTR TOPCO LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
OTR HOLDINGS LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TRUCKERS B2B, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
OTR BLOCKER LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TCH CANADA INC.
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer


WRIGHT EXPRESS FUELING SOLUTIONS, INC.
By:    /s/ Hilary A. Rapkin    
    Name:    Hilary A. Rapkin
    Title:    Secretary




WEX PAYMENTS INC.
By:    /s/ Jay Dearborn        
    Name:    Jay Dearborn
    Title:    Director
PO HOLDING LLC
By:    /s/ Roberto Simon Rabanal        
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
DISCOVERY BENEFITS, LLC
By: PO Holding LLC, as Managing Member
By:    /s/ Roberto Simon Rabanal        
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
WEX FLEET US LLC
By: WEX Inc., as Sole Member


By:    /s/ Roberto Simon        
    Name:    Roberto Simon
    Title:    Chief Financial Officer    
Executed in accordance with section 127 of the Corporations Act 2001 by
WEX AUSTRALIA HOLDINGS PTY LTD
(ACN 145 445 361)
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
By:    /s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title:     Director
Executed in accordance with section 127 of the Corporations Act 2001 by
WEX CARD HOLDINGS AUSTRALIA PTY LTD (ACN 123 181 635)
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
By:    /s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title:     Director
Executed in accordance with section 127 of the Corporations Act 2001 by
WEX AUSTRALIA PTY LTD
(ACN 005 970 570)
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
By:    _/s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title:     Director
Executed in accordance with section 127 of the Corporations Act 2001 by
WEX FUEL CARDS AUSTRALIA LTD
(ACN 008 962 132)
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
By:    /s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title:     Director
WEX EUROPE SERVICES (BE) BV
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WRIGHT EXPRESS HOLDINGS 4 LP
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES LTD
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES HOLDINGS LIMITED
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES (UK) LTD
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
RETAIL PETROLEUM SERVICES LIMITED
By:    _/s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES SAS
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES GMBH
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:    Director
WEX EUROPE SERVICES S.A.R.L.
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Manager
WEX EUROPE SERVICES B.V.
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
WEX EUROPE SERVICES AS
By:    /s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title:     Director






WEX EUROPE LIMITED
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title: Director
WEX EUROPE SOLUTIONS LIMITED
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title: Director
WEX EUROPE UK LIMITED
By:    /s/ Anant Ramanbhai Patel    
Name: Anant Ramanbhai Patel
Title: Director
WEX FLEET NETHERLANDS, B.V.
By:    /s/ Hilary Ann Rapkin    
Name: Hilary Ann Rapkin
Title: Director


WEX FLEET BELGIUM BV
By:    /s/ Hilary Ann Rapkin    
Name: Hilary Ann Rapkin
Title: Director




WEX FLEET LUXEMBOURG S.A.R.L.
By:    /s/ Hilary Ann Rapkin    
Name: Hilary Ann Rapkin
Title: Manager


WEX FLEET FRANCE SAS
By:    /s/ Hilary Ann Rapkin    
Name: Hilary Ann Rapkin
Title: Director




WEX EUROPE FLEET SERVICES LIMITED
By:    /s/ Roberto Simon Rabanal    
Name: Roberto Simon Rabanal
Title:     Director
By:    /s/ Hilary A. Rapkin    
Name: Hilary A. Rapkin
Title: Director


 
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
/s/ Angela Larkin
 
Name: Angela Larkin
 
Title: Vice President



BANK OF AMERICA, N.A.,
as Swing Line Lender and L/C Issuer
By:
 
/s/ Robert C. Megan
 
Name: Robert C. Megan
 
Title: Senior Vice President



MIZUHO BANK, LTD,
as the Incremental Revolving Lender
By:
 
/s/ Donna DeMagistris
 
Name: Donna DeMagistris
 
Title: Authorized Signatory




Schedule I
Revolving Credit Commitment


Revolving Credit Lender
Revolving Credit Commitment
Bank of America, N.A.
$125,000,000
Santander Bank, N.A.
$100,000,000
Citizens Bank, N.A.
$87,500,000
MUFG Union Bank, N.A.
$75,000,000
SunTrust Bank
$75,000,000
Wells Fargo Bank, N.A.
$75,000,000
Bell Bank
$50,000,000
BMO Harris Financing Inc.
$50,000,000
Deutsche Bank AG New York Branch
$50,000,000
JPMorgan Chase Bank, N.A.
$50,000,000
Mizuho Bank, Ltd.
$50,000,000
KeyBank National Association
$35,000,000
Regions Bank
$25,000,000
Fifth Third Bank
$17,500,000
Webster Bank, N.A.
$5,000,000
Total:
$870,000,000





7

